ORDER

Kenneth J. Mayo, who is represented by counsel, appeals a district court judgment affirming the Commissioner’s denial of his application for social security disability insurance benefits. The parties have waived oral argument and the panel unanimously agrees that oral argument is not needed. Fed. R.App. P. 34(a).
Mayo filed an application for social security disability insurance benefits, alleging that he was disabled due to obesity and an impaired back. After a hearing, an administrative law judge (ALJ) denied Mayo’s application for benefits, concluding that Mayo could perform his past relevant work. The Appeals Council declined to review the ALJ’s decision.
Mayo then sought judicial review of the Commissioner’s decision. The case was referred to a magistrate judge who recommended that the complaint be dismissed. Mayo’s attorney did not file specific objections to the magistrate judge’s report. Rather, he filed a one sentence document which stated: “Now comes the Plaintiff, Kenneth J. Mayo, Appellant, and objects to the Court Judgment of Report and Recommendation of the Magistrate.” Noting that no specific objections were filed, the district court adopted the magistrate judge’s report and dismissed the case. On appeal, Mayo argues the merits of his social security claim.
Mayo has waived appellate review of his arguments. The ease was referred to a magistrate judge who recommended that the Commissioner’s decision be affirmed. Mayo was notified that his failure to file specific objections to the magistrate *961judge’s report would constitute a waiver of his claims on appeal. Mayo failed to file specific objections to the magistrate judge’s report. Thus. Mayo has waived appellate review of his arguments. See Miller v. Currie, 50 F.3d 373, 380 (6th Cir.1995); Howard v. Sec’y of Health & Human Servs., 932 F.2d 505, 508-09 (6th Cir.1991).
Accordingly, we affirm the district court’s judgment.